DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Vinogradov104’ failed to teach “a motorized device that holds the sensor and permits moving it around or along a structure” as cited in claim 1 because Vinogradov104’ device does not move the magnetostrictive sensor from one position to another on a pipe, plate, or any structure.
Examiner respectfully disagrees. Claim 1 only requires a motorized device that holds the sensor and permits the sensor to move around a structure. The term “move around” could be interpreted as any relative movement between the sensor and the structure. In Vinogradov104’, the probe 100 holds the sensor 102 and the motor 104 permits the sensor 102 to rotate around the structure under testing. Since there are relative movement between the sensor 102 and the structure under testing, Vinogradov104’ teaches a motorized device that holds the sensor and permits moving it around or along a structure (Paragraph 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. (U.S. Publication No. 20090174399, hereinafter Vinogradov399’) in view of Vinogradov et al. (U.S. Publication No. 20190187104, hereinafter Vinogradov104’).
Regarding claim 1, Vinogradov399’ teaches a system for non-destructive inspection of a structure, comprising: a magnetostrictive EMAT sensor with a biasing magnet (Fig.2, 10), an RF coil (Fig.2, 16), and a section of magnetostrictive strip (Fig.2, 12) under the RF coil; a pulser-receiver instrument (Fig.2, 18) configured to generate a time-varying current in the RF coil so as to generate EMAT generated ultrasonic waves on the magnetostrictive strip which are subsequently transferred into the structure due to the coupling pressure (Paragraph 39).
Vinogradov399’ is silent about a motorized device that holds the sensor and permits moving it around or along a structure; a mechanism to apply downward pressure on the EMAT sensor so as to pressure couple the magnetostrictive strip to the wall of the structure.
Vinogradov104’ teaches a motorized device that holds the sensor and permits moving it around or along a structure (Paragraph 66); a mechanism (Fig.10, 111) to apply downward pressure on the EMAT sensor (Fig.10, 102) so as to pressure couple the magnetostrictive strip to the wall of the structure (Paragraph 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a motorized device to hold and move Vinogradov399’s sensor around a structure because it would allow Vinogradov399’s sensor to test different locations on a structure.
Regarding claim 2, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, Vinogradov399’ further teaches wherein the EMAT sensor is designed to generate ultrasonic waves used for non-destructive testing such as guided waves or bulk waves (Abstract).
Regarding claim 3, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, Vinogradov399’ further teaches wherein the EMAT sensor comprises a single RF coil or multiple RF coils (Fig.2, 16).
Regarding claim 4, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, Vinogradov104’ further teaches wherein a thin layer of malleable material (Fig.10, 103, also paragraph 49 describes the cup is a thin-wall metal cup) is placed between the magnetostrictive strip and the structure to enhance coupling (Paragraph 66).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. (U.S. Publication No. 20090174399, hereinafter Vinogradov399’) in view of Vinogradov et al. (U.S. Publication No. 20190187104, hereinafter Vinogradov104’) and Owens et al. (U.S. Publication No. 20160238564).
Regarding claim 5, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, the combination of Vinogradov399’ and Vinogradov104’ is silent about wherein the downward pressure on the EMAT sensor is achieved by hand or using an automatic actuator.
Owens teaches wherein the downward pressure on the EMAT sensor is achieved by hand or using an automatic actuator (Paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use automatic actuator to move Vinogradov399’s sensor because it is easier to control.
Regarding claim 6, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, the combination of Vinogradov399’ and Vinogradov104’ is silent about wherein the motorized device uses a chain, cable or strap that wraps around the structure and holds the device to be able to apply downward pressure on the EMAT sensor against the structure without dislodging the device.
Owens teaches wherein the motorized device uses a chain, cable or strap (Fig.10a, 1001 and 402) that wraps around the structure and holds the device to be able to apply downward pressure on the EMAT sensor against the structure without dislodging the device.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a chain or strap to move Vinogradov399’s sensor because it would allow Vinogradov399’s sensor to move around a pipe.
Regarding claim 7, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, the combination of Vinogradov399’ and Vinogradov104’ is silent about wherein the motorized device uses magnetic wheels or tracks to hold the device onto the structure to be able to apply downward pressure on the EMAT sensor against the structure without dislodging the device.
Owens teaches wherein the motorized device uses magnetic wheels or tracks to hold the device onto the structure to be able to apply downward pressure on the EMAT sensor against the structure without dislodging the device (Paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use magnetic wheels to move Vinogradov399’s sensor because it would allow Vinogradov399’s sensor to move around a pipe.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov et al. (U.S. Publication No. 20090174399, hereinafter Vinogradov399’) in view of Vinogradov et al. (U.S. Publication No. 20190187104, hereinafter Vinogradov104’) and Troy et al. (U.S. Publication No. 20130024067).
Regarding claim 8, the combination of Vinogradov399’ and Vinogradov104’ teaches all the features of claim 1 as outlined above, the combination of Vinogradov399’ and Vinogradov104’ is silent about wherein the motorized device uses vacuum to hold the device onto the structure to be able to apply downward pressure on the EMAT sensor against the structure without dislodging the device.
Troy teaches wherein the motorized device uses vacuum to hold the device onto the structure to be able to apply downward pressure on the sensor against the structure without dislodging the device (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a vehicle with vacuum system to move Vinogradov399’s sensor on a structure because it would allow Vinogradov399’s sensor to test on non-level surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861